On the MeRits.
The plaintiff complains that the defendant has taken possession of a. lot of ground belonging to him within the city of New Orleans and expropriated it illegally for the purpose of a street. He claims §585 rent for said property, if plaintiff should elect to abandon to the use and enjoyment of plaintiff the said lot, restoring the same to his possession; otherwise plaintiff prays judgment in his favor for the further sum of six hundred dollars, the value of the said lot of ground.
The answer is a general denial.
Judgment was rendered in plaintiffs favor for six hundred dollars, with legal interest thereon from the second of April, 1866, and defendant appealed.
We think the evidence sustains the plaintiff’s claim, and that the judgment was properly rendered.
It is therefore/ordered that the judgment appealed from be affirmed with c< sts.